Citation Nr: 1436107	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's attempt to reopen a claim for service connection for bilateral hearing loss.  

In September 2011, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded the case for further development.  In July 2013 and December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board in Washington, DC.  He was notified of his scheduled June 2008 hearing by letter in April 2008.  In correspondence dated in May 2008, the Veteran stated that he would be unable to attend the hearing.  He did not request that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing withdrawn.

In July 2013, pursuant to the Board's decision, the RO issued a rating decision granting service connection for tinnitus, which had previously been on appeal after being denied by the RO's January 2007 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a cervical spine disability and bilateral lower extremity radiculopathy, both secondary to service-connected lumbar spine disability, as well as for increased disability ratings for the lumbar spine, left knee and right knee disabilities and for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), raised by the Veteran in November 2013 and April 2014, are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran does not currently have right or left ear hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2014 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 369 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in November 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate as it is predicated on examination of the Veteran and offers an opinion regarding whether the Veteran currently has bilateral hearing loss for VA purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran and his representative contend that he currently has bilateral hearing loss as a result of his in-service exposure to noise while serving as a field artillery crewman.  He states that he served in this capacity for approximately 4 years.  

Audiometric testing noted in March 2000 and July 2004 VA treatment records, as well as during the November 2011 VA examination, reveals that the Veteran does not exhibit hearing loss in either ear that meets VA standards.  See 38 C.F.R. § 3.385 (2013).  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


